DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10 November 2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing unit (not Claims 6-9, 15-18, and 20) and intake unit (not Claims 10 and 19-20) in claims 1-20 and vacuum unit in Claims 6-9, 15-18, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusumi et al. (JP 2010-240805 A) (“Kusumi”).
Claim 1: an actuator (“robot” by definition implies an actuator; paragraph [0005]); a robot arm (105), operation of which is controlled by the actuator; a robot hand (107/109) provided at an end of the robot arm and configured to support the substrate, the robot hand including at least one intake vent having a predetermined separation distance from the supported substrate (27); a fixing unit (13) configured to fix the substrate supported on the robot hand; and an intake unit (25) connected with the intake vent;
Claim 2: wherein the intake vent is formed in a position corresponding to a bottom surface of the supported substrate (figure 2(b));
Claim 3: wherein the intake vent is formed in a position corresponding to a side surface of the supported substrate (27 near left hand side of W in figure 2(b));
Claim 6: a suction pad having at least one suction hole formed therein (figure 2(b), in 13); a suction line (17) in fluid communication with the suction hole; and a vacuum unit connected with the suction line (paragraph [0026], (“vacuum generator”));
Claim 7: wherein the robot hand includes a support part (figure 2(b), in 13) extending from the robot hand to support a bottom surface of the supported substrate, and wherein the suction pad is provided on an end portion of the support part (figure 2(b));
Claim 8: wherein the intake vent is formed in an upper surface of the support part, and wherein the suction pad further protrudes upward beyond an upper surface of a portion of the support part where the intake vent is formed (13 upward beyond (above) 27);
Claim 9: wherein an intake line is formed in the support part (21 inside 11);
Claim 10: wherein the intake unit includes: an intake line in fluid communication with the intake vent; and an intake pump (paragraph [0027], “suction fans”; a fan is a type of pump; paragraph [0027], “the suction flow rate of the blower 25 is generally a vacuum pump”) connected to the intake line (figure 2(b)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi in view of Kim et al. (KR 10-0819114) (“Kim”). Kusumi discloses all the limitations of the claims as discussed above.
Kusumi does not directly show:
Claim 4: wherein the intake vent is formed in a higher position than an upper surface of the substrate.
Kim shows a similar device having:
Claim 4: wherein the intake vent is formed in a higher position than an upper surface of the substrate (figure 6, 340);
for the purpose of removing particles/contamination from the substrate in order to more efficiently transfer valid substrates (abstract; p. 6, second-to-last full section/paragraph). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kusumi as taught by Kim and include Kim’s similar device having:
Claim 4: wherein the intake vent is formed in a higher position than an upper surface of the substrate;
for the purpose of removing particles from the substrate in order to more efficiently transfer valid substrates.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi in view of Han et al. (KR 10-2016-0011292) (“Han”). Kusumi discloses all the limitations of the claims as discussed above.
Kusumi does not directly show:
Claim 5: wherein the apparatus is provided on one side of a heating chamber.
Han shows a similar device having:
Claim 5: wherein the apparatus is provided on one side of a heating chamber (601);
for the purpose of setting the substrate at an appropriate temperature to efficiently manufacture the substrate (paragraph [0035]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kusumi as taught by Han and include Han’s similar device having:
Claim 5: wherein the apparatus is provided on one side of a heating chamber;
for the purpose of setting the substrate at an appropriate temperature to efficiently manufacture the substrate.

Claim(s) 11-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi in view of Han. Kusumi discloses:
Claim 11: wherein the transport robot includes: an actuator (“robot” by definition implies an actuator; paragraph [0005]); a robot arm (105), operation of which is controlled by the actuator; a robot hand (107/109) provided at an end of the robot arm and configured to support the substrate, the robot hand including at least one intake vent having a predetermined separation distance from the supported substrate (27); a fixing unit (13) configured to fix the substrate supported on the robot hand; and an intake unit (25) connected with the intake vent;
Claim 12: wherein the intake vent is formed in a position corresponding to a bottom surface of the supported substrate (figure 2(b));
Claim 13: wherein the intake vent is formed in a position corresponding to a side surface of the supported substrate (27 near left hand side of W in figure 2(b));
Claim 15: a suction pad having at least one suction hole formed therein (figure 2(b), in 13); a suction line (17) in fluid communication with the suction hole; and a vacuum unit connected with the suction line (paragraph [0026], (“vacuum generator”));
Claim 16: wherein the robot hand includes a support part (figure 2(b), in 13) extending from the robot hand to support a bottom surface of the supported substrate, and wherein the suction pad is provided on an end portion of the support part (figure 2(b));
Claim 17: wherein the intake vent is formed in an upper surface of the support part, and wherein the suction pad further protrudes upward beyond an upper surface of a portion of the support part where the intake vent is formed (13 upward beyond (above) 27);
Claim 18: wherein an intake line is formed in the support part (21 inside 11);
Claim 19: wherein the intake unit includes: an intake line in fluid communication with the intake vent; and an intake pump connected to the intake line (paragraph [0027], “suction fans”; a fan is a type of pump; paragraph [0027], “the suction flow rate of the blower 25 is generally a vacuum pump”) connected to the intake line (figure 2(b));
Claim 20: wherein the transport robot includes: an actuator (“robot” by definition implies an actuator; paragraph [0005]); a robot arm (105), operation of which is controlled by the actuator; a robot hand (107/109) provided at an end of the robot arm and configured to support the substrate, the robot hand including at least one intake vent having a predetermined separation distance from the supported substrate (27); a fixing unit (13) configured to fix the substrate supported on the robot hand; and an intake unit (25) connected with the intake vent, 
wherein the fixing unit includes: a suction pad having at least one suction hole formed therein (figure 2(b), in 13), the suction pad further protruding upward beyond an upper surface of a portion of the support part where the intake vent is formed (13 upward beyond (above) 27); a suction line (17) in fluid communication with the suction hole; and a vacuum unit connected with the suction line (paragraph [0026], (“vacuum generator”)), and wherein the intake unit includes: an intake line formed in the support part, the intake line being in fluid communication with the intake vent; and an intake pump connected to the intake line (paragraph [0027], “suction fans”; a fan is a type of pump; paragraph [0027], “the suction flow rate of the blower 25 is generally a vacuum pump”) connected to the intake line (figure 2(b)).

Kusumi does not directly show:
Claim 11: a heating chamber including a heater, the heating chamber being configured to heat the substrate; and a transfer chamber including a transport robot configured to transport the heated substrate from the heating chamber;
Claim 20: a heating chamber including a heater, the heating chamber being configured to heat the substrate; and a transfer chamber including a transport robot configured to transport the heated substrate from the heating chamber.
Han shows a similar device having:
Claim 11: a heating chamber including a heater, the heating chamber being configured to heat the substrate; and a transfer chamber including a transport robot configured to transport the heated substrate from the heating chamber (figure 1; 601);
Claim 20: a heating chamber including a heater, the heating chamber being configured to heat the substrate; and a transfer chamber including a transport robot configured to transport the heated substrate from the heating chamber (figure 1; 601);
for the purpose of setting the substrate at an appropriate temperature to efficiently manufacture the substrate (paragraph [0035]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kusumi as taught by Han and include Han’s similar device having:
Claim 11: a heating chamber including a heater, the heating chamber being configured to heat the substrate; and a transfer chamber including a transport robot configured to transport the heated substrate from the heating chamber;
Claim 20: a heating chamber including a heater, the heating chamber being configured to heat the substrate; and a transfer chamber including a transport robot configured to transport the heated substrate from the heating chamber;
for the purpose of setting the substrate at an appropriate temperature to efficiently manufacture the substrate.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi in view of Han and Kim. Kusumi discloses all the limitations of the claims as discussed above.
Kusumi does not directly show:
Claim 14: wherein the intake vent is formed in a higher position than an upper surface of the substrate.
Kim shows a similar device having:
Claim 14: wherein the intake vent is formed in a higher position than an upper surface of the substrate (figure 6, 340);
for the purpose of removing particles/contamination from the substrate in order to more efficiently transfer valid substrates (abstract; p. 6, second-to-last full section/paragraph). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kusumi and Han as taught by Kim and include Kim’s similar device having:
Claim 14: wherein the intake vent is formed in a higher position than an upper surface of the substrate;
for the purpose of removing particles from the substrate in order to more efficiently transfer valid substrates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4566726 to Correnti et al. discloses intake line 27.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652